CaSe: 1218-CI’-00247-BYP DOC #Z 23 Filed: 03/08/19 l Of 5. Page|D #Z 108

UN|TED STATES DlSTRICT COURT
NORTHERN DlSTR|CT OF OH|O
EASTERN DIVlSlON

 

UNITED STATES OF AN|ER|CA ) CASE NO.: 1:18 CR 00247
Plaintiff § JUDGE BEN|TA PEARSON
-vs- § S_ENTENC|NG IVIEMORANDUM
RAMON SALAS §
Defendant §

NoW comes the Defendant, Ramon Saias, by and through counsel, and hereby
submits the following Sentencing i\/iemorandurn outlining Defendant’s sentencing
position in the above matter.

Respectfui|y submitted,

s/ Davi`d L. Grant

DAV|D L. GRANT (#0008407)
GRANT & O’MALLEY CO., L.P.A.
|IV|G Bui|ding

1360 East Ninth Street, Suite 600
C|eve|anc|, OH 44114

(216) 241-6868

(216) 241-5464 (FAX)
ATTORNEY FOR DEFENDANT

CaSe: 1218-CI’-OO247-BYP DOC #Z 23 Filed: 03/08/19 2 015. Page|D #Z 109

l. APPL|CAT|ON OF THE FACTORS SET FORTH |N 18U.S.C. 3553(A)
IND|CATES THAT DEFENDANT SHOULD RECE|VE A SENTENCE NO
GREATER THAN THE LOWEST END OF THE APPL|CABLE GU|DEL|NE
RANGE
When sentencing a defendant the court must consider a|| of the sentencing factors

enumerated in 18 U.S.C_ § 3553(a). These factors include:

1) The nature and circumstances of the offense and the history and
Characteristics of the defendant;

2) The need for the sentence imposed _
(A) To reflect the seriousness of the offense, to promote respect for the
law and to provide just punishment for the offense;
(B) To afford adequate deterrence to criminal conduct;
(C) To protect the public from further crimes of the defendant; and
(D) To provide the defendant with needed educational or vocational
training1 medical care, or other correctional treatment in the most
effective manner;
3) The kinds of sentences available;
4) The advisory guideline range;
5) Any pertinent policy statements issued by the sentencing commission;
6) The need to avoid unwarranted sentence disparities
Regardirig the nature and circumstances of the offence, |V|r_ Sa|as facilitated the
delivery of cocaine to the Cleveland area on three occasions He also arranged for drug
payments to be made to several banks under false names lV|r. Sa|as was not the

original supplier of the cocaine No weapons were involved nor any type of violence.

The laundered drug money has now been re-paid to the Government.

CaSe: 1218-CI’-OO247-BYP DOC #Z 23 Filed: 03/08/19 3 Of 5. Page|D #Z 110

|Vlr. Salas’ history and background are significant in this case. He is 40 years old
and this case is l\/lr. Salas’ first involvement with the criminal justice system. The pre-
sentence investigation report specified his eligibility for safety valve based upon a lack
of criminal historyl

Ramon Salas is a high school graduate and has been married to Altania for twenty
years He has three minor children ages 17, 13 and 9. Prior to his arrest, lVlr. Sa|as
was involved in two legitimate businesses selling jewelry and women’s clothing
Unfortunately he fell into some hard times and gave in to the lure of easy money.

As indicated in the attached letters from friends and family (Exhibits “A” through “J”)
lVlr_ Salas’ conduct was an aberration. Those close to him expressed shock at his
involvement in drug trafficking He is described as a kind, serious and dependable
individual He has been a loving father who has been intricately involved with his
children’s life. lVlr. Salas was also active in the community, managing and coaching
soccer teams as well as organizing soccer camps and tournaments

l\/lr. Salas’ activism did not dissipate after his arrest. He has involved himself in
self-improvement opportunities at CCA_ He also started a soccer program at the
institution and is a leader in religious programming for inmates Given his history and
background1 Mr. Salas` involvement in drug activity is hard to fathom.

lVlr. Salas is an intelligent, gentle individual who has no violent tendencies He is
not a threat to the community A sentence at the lowest guideline range is a
punishment and a detriment Particularly in light of l\/|r. Salas’ separation from his family

for a significant period A sentence no greater than the lowest end of the 108 to 135

CaSe: 1218-CI’-OO247-BYP DOC #Z 23 Filed: 03/08/19 4 015. Page|D #Z 111

month guideline range will not demean the seriousness of lVlr. Salas' conduct lVlr.
Salas has never previously been incarcerated for any period of time.

lVlr. Salas does have a problem with marijuana and he will ask for the Court’s
recommendation that he be placed in the 500 hour intensive drug treatment program
He has a verifiable drug problem He has no mental health issues and he is willing to

sign a participation agreement at the institution for entrance into the program.

ll. DEFENDANT SHOULD NOT RECE|VE A FlNE lN Tl-l|S lV|ATTER

The pre-sentencing investigation report in Paragraph 59 shows that |\/lr. Salas had
a negative cash flow for income and expenses l\/loreover, he has not worked since his
arrest, thus further reducing his family’s income stream As previously indicated, lVlr.
Salas has returned the laundered drug money. A fine of any significance would simply

place an undue hardship on his wife and children

Respectfu|ly submitted,

s/ Davr`d L. Grant

DAVID L. GRANT (#0008407)
GRANT & O’MALLEY CO., L.P.A.
llVlG Building

1360 East Ninth Street, Suite 600
Clevelandl Ohio 44114

(216) 241-6868

(216) 241-5464 - Facsimi|e
|awyer4444@aol.com
ATTORNEY FOR DEFENDANT

CaSe: 1218-CI’-OO247-BYP DOC #Z 23 Filed: 03/08/19 5 015. Page|D #Z 112

CERT|F|CATE OF SERV|CE

The undersigned hereby certifies a copy of the foregoing Sentencing
l\/lemorandum has been filed electronically this Bth day of l\/larch, 2019. Notice of this
filing will be sent to all parties by operation of the Court’s electronic filing system
Parties may access this filing through the Court’s electronic filing system.

s/ David l_. Grant

DAV|D L. GRANT (#0008407)
GRANT & O’MALLEY CO., L.P.A.
ATTORNEY FOR DEFENDANT

